225 Ga. 6 (1969)
165 S.E.2d 726
POTTS, Executrix
v.
STATE HIGHWAY DEPARTMENT.
24948.
Supreme Court of Georgia.
Argued December 9, 1968.
Decided January 9, 1969.
Glover & Davis, J. L. Glover, Welborn B. Davis, Jr., for appellant.
Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, John H. Hicks, Deputy Assistant Attorney General, Sanders, Mottola & Haugen, Chas. Van S. Mottola, for appellee.
GRICE, Justice.
The basis relied upon by the appellant for this court's jurisdiction of this case is her attack upon the statute which authorizes the establishment of limited access highways (Ga. L. 1955, p. 559). However, in her brief and in oral argument she acknowledges that she contends the statute is unconstitutional only if it should be construed to authorize the taking of a right of access without compensation to the *7 abutting landowner. In this situation there is raised no constitutional question for this court's jurisdiction under the Constitution. Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). See Gormley v. Searcy, 179 Ga. 389, 397 (175 SE 913); Morgan v. Mertins, 198 Ga. 800, 809 (33 SE2d 156) (one Justice absent); Northwestern Mut. Life Ins. Co. v. Suttles, 201 Ga. 84, 103 (38 SE2d 786).
Therefore, the motion of the appellee to transfer is granted, and the case is
Transferred to the Court of Appeals. All the Justices concur.